      Case 1:20-cv-00058-DMT-CRH Document 29 Filed 06/11/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Shane Sligar,                                 )
                                              )
                Plaintiff,                    )       ORDER
                                              )
       vs.                                    )
                                              )
DCT Energy Services, LLC; Petro               )
Harvester Operating Company, LLC;             )
Emergency Site Protection, LLC; D&J           )
Properties, LLC d/b/a D&J Consulting;         )
Ben Tohm; Wombat Consulting, Inc..;           )       Case No. 1:20-cr-058
and Nathan Weathers,                          )
                                              )
                Defendants.                   )


       On April 8, 2021, the Court held a status conference with the parties. (Doc. No. 23).

Thereafter, the court rescheduled the final pretrial conference and trial for May 24, 2022, and June

6, 2022, respectively. (Doc. No. 22). The court also stayed all pretrial deadlines pending the

parties’ submission of a revised stipulated scheduling and discovery plan by June 8, 2021, for the

court’s consideration. (Id.).

       On May 27, 2021, the parties filed a stipulation to allow plaintiff to file an amended

complaint adding additional defendants. (Doc. No. 24). On May 28, 2021, the court adopted the

stipulation and authorized plaintiff to file an amended complaint adding Emergency Site Protection,

LLC, D&J Properties, LLC d/b/a D&J Consulting, Ben Tohm, Wombat Consulting, Inc., and

Nathan Weathers as additional defendants. (Doc. No. 25). That same day plaintiff filed an amended

complaint (Doc. No. 26).

       Defendants Emergency Site Protection, LLC, Wombat Consulting, Inc, and Nathan Weather

have yet to file answers or otherwise respond to plaintiffs’ amended complaint. The court finds it

                                                  1
      Case 1:20-cv-00058-DMT-CRH Document 29 Filed 06/11/21 Page 2 of 2




necessary under these circumstances to afford the parties additional time to prepare and submit their

revised stipulated scheduling and discovery plan. Accordingly, the court, on its own motion,

GRANTS the parties an extension. The parties’ deadline for submitting a revised stipulated

scheduling and discovery plan shall be extended until July 12, 2021. The parties should email their

revised scheduling and discovery plan to the court at ndd_J-Hochhalter@ndd.uscourts.gov.

       IT IS SO ORDERED.

       Dated this 11th day of June, 2021.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court




                                                 2
